DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions and in response to an application dated January 15, 2021.  Claims 3-28 are pending.  All pending claims are examined.  

Continued Examination Under 37 CFR 1.114
This application is a continuation of Application No. 13138286 filed 07/27/2011   See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  
Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 19, which is illustrative of the Independent claims including claims 3 and 11 recites: 
“A method for alerting a user to a potentially fraudulent financial transaction request, the method comprising: 
receiving, by a financial services server from a transaction terminal, transaction data for a financial transaction request submitted by a requesting user at the transaction terminal, the transaction terminal being located at a geographic location, 
the financial transaction request comprising a monetary amount and an identifier associated with the user, the transaction data comprising: the monetary amount; and the identifier associated with the user; 
determine, by the financial services server, that the monetary amount exceeds a predefined transaction amount threshold; 
performing, by the financial services server in response to determining that the monetary amount does exceed the predefined transaction amount threshold, a location-based transaction assessment, the location-based transaction assessment comprising: 
sending, by the financial services server to a mobile network provider, a query for an indication of a current geographic location of a mobile electronic device associated with the identifier; 
receiving, by the financial services server from the mobile network provider responsive to the query, the current geographic location of the mobile electronic device associated with the identifier; 
determining, by the financial services server, that the current geographic location does not correspond to the geographic location of the transaction terminal; 
the financial services server determining that the current geographic location does not correspond to the geographic location of the transaction terminal: inhibiting, by the financial services server, the transaction terminal from completing the financial transaction request; and providing, to the user, an indication of the financial transaction request inhibited.”

The invention as claimed recites an abstract idea transaction authentication; a method of organizing human behavior wherein authentication of a transacting party is based on pre-defined instructions.   
It can also be considered a mental process with the human mind since it entails making comparisons of data albeit with the help of a computer.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (see App. specification, paras. 0018, 0047; see also paras. 0030-0032).
This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components to determine, performing, sending, receiving, determining and performing the authentication based on predefined instructions.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount 
Dependent claims 4-10, 12-18 and 20-28 provide additonal details about how the predefined rules are applied to the to execute the authentication process based on the user defined criteria and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, claims 1-20 are not patent eligible under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heffez, USP Pub. No. 20090102712 in view of Huennekens, USP Pub. No. 20030004866  
As to claim 19. (New) Heffez discloses A method for alerting a user to a potentially fraudulent financial transaction request, the method comprising: 
receiving, by a financial services server from a transaction terminal, transaction data for a financial transaction request submitted by a requesting user at the transaction terminal, the transaction terminal being located at a geographic location (Heffez, para. 0014; Abstract), 
performing, by the financial services server, a location-based transaction assessment (Heffez, Fig. 4) , the location-based transaction assessment comprising: 
sending, by the financial services server to a mobile network provider, a query for an indication of a current geographic location of a mobile electronic device associated with the identifier (Heffez, Fig. 4); 
receiving, by the financial services server from the mobile network provider responsive to the query, the current geographic location of the mobile electronic device associated with the identifier (Heffez, Fig. 4); 
determining, by the financial services server, that the current geographic location does not correspond to the geographic location of the transaction terminal (Heffez, Fig. 4); 
in response to the financial services server determining that the current geographic location does not correspond to the geographic location of the transaction terminal (Heffez, Fig. 4) : inhibiting, by the financial services server, the transaction terminal from Heffez, para. 0014; see also paras. 0016-0019).
Heffez does not directly disclose but Huennekens discloses the financial transaction request comprising a monetary amount and an identifier associated with the user, the transaction data comprising: the monetary amount; and the identifier associated with the user (Huennekens, paras. 0008-00010, 0016); 
determine, by the financial services server, that the monetary amount exceeds a predefined transaction amount threshold(Huennekens, paras. 0008-00010, 0016); 
performing, by the financial services server in response to determining that the monetary amount does exceed the predefined transaction amount threshold, a transaction assessment(Huennekens, paras. 0008-00010, 0016-0018, 0022).
It would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the mechanism of Heffez with Huennekens because it would be streamline the fraud threshold of a transaction thereby providing an additional layer of security that minimizes the potential for fraud.
As to claim 20. (New) Heffez discloses the method of claim 19, further comprising: receiving, by the financial services server from a second transaction terminal, second transaction data for a second financial transaction request submitted by a second requesting user at the second transaction terminal, the second transaction terminal being located at a second geographic location(Heffez, para. 0014; see also paras. 0016-0019).
Heffez does not directly disclose but Huennekens discloses the second financial transaction request comprising a second monetary amount and a second identifier Huennekens, paras. 0008-00010, 0016-0018, 0022); 
determine, by the financial services server, that the second monetary amount does not exceed a predefined transaction amount threshold; and enabling, by the financial services server in response to determining that the second monetary amount does not exceed the predefined transaction amount threshold, the second transaction terminal to complete the second financial transaction request(Huennekens, paras. 0008-00010, 0016-0018, 0022 – see rationale for combination in claim 19.
As to claim 21 (New) Heffez discloses the method of claim 20, further comprising:
receiving, by the financial services server from a third transaction terminal, third transaction data for a third financial transaction request submitted by a third requesting user at the third transaction terminal, the third transaction terminal being located at a third geographic location(Heffez, para. 0014; see also paras. 0016-0019). 
performing, by the financial services server a second location-based transaction assessment, the second location-based transaction assessment comprising: sending, by the financial services server to a second mobile network provider, (Heffez, para. 0014; see also paras. 0016-0019). a query for an indication of a current geographic location of a second mobile electronic device associated with the third identifier; receiving, by the financial services server from the second mobile network provider responsive to the second query, the current geographic location of the third mobile electronic device associated with the third identifier(Heffez, para. 0014; see also paras. 0016-0019); 
Heffez, para. 0014; see also paras. 0016-0019).
Heffez does not directly disclose but Huennekens discloses the third financial transaction request comprising a third monetary amount and a third identifier associated with a third user, the third transaction data comprising: the third monetary amount; and the third identifier associated with the third user(Huennekens, paras. 0008-00010, 0016-0018, 0022 – see rationale for combination in claim 19); 
determine, by the financial services server, that the third monetary amount exceeds a predefined transaction amount threshold; performing, by the financial services server in response to determining that the third monetary amount exceeds the predefined transaction amount threshold(Huennekens, paras. 0008-00010, 0016-0018, 0022 – see rationale for combination in claim 19). 
As to claim 22 (New) Heffez discloses the method of claim 20, wherein the transaction terminal comprises an automated teller machine (ATM), the financial transaction request comprises a request to withdraw cash, and inhibiting the transaction terminal from completing the financial transaction request comprises inhibiting the ATM from dispensing cash requested (Heffez, paras. 0047-0048; see also paras. 0017-0018).
As to claim 23 (New) Heffez disclose the method of claim 20, wherein the transaction terminal comprises a point of sale (POS), the financial transaction request comprises a request for purchase, and inhibiting the transaction terminal from completing the financial transaction request comprises declining funding of the purchase (Heffez, Fig. 4; para. 0014; see also paras. 0016-0019).
As to claim 24. (New) Heffez discloses the method of claim 20, wherein the indication of the financial transaction request inhibited comprises connection of the user with a financial service provider regarding the financial transaction request (Heffez, para. 0014; see also paras. 0016-0019).
As to claim 25. (New) Heffez discloses the method of claim 20, wherein the indication of the financial transaction request inhibited comprises a request for resubmission of the financial transaction requested (Heffez, para. 0014; see also paras. 0016-0019; Fig. 4).
As to claim 26. (New) Heffez discloses the method of claim 20, wherein determining that the current geographic location corresponds to the geographic location of the transaction terminal comprises determining that the current geographic location is within a predetermined distance of the geographic location of the transaction terminal(Heffez, para. 0014; see also paras. 0016-0019).
As to claim 27 (New) Heffez discloses the method of claim 20, wherein determining that the current geographic location corresponds to the geographic location of the transaction terminal comprises determining that the current geographic location Heffez, Fig. 4; para. 0014; see also paras. 0016-0019).
	As to claim 28. (New) Heffez discloses the method of claim 20, wherein determining that the current geographic location corresponds to the geographic location of the transaction terminal comprises determining that the current geographic location is within a predefined distance of a border of a geographic region associated with the geographic location of the transaction terminal. (Heffez, Fig. 4; para. 0014; see also paras. 0016-0019).
As to claims 3-10 and 11-18 contain limitations similar to claims 19-28 and are rejected in like manner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696